Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murdoch et al (“Murdoch” US 2021/0271765 A1), published on September 02, 2021 in view of Keith et al (“Keith” US 2012/0030774 A1, published on February 02, 2012.
As to claim 1, Murdoch teaches “A document processor node of a blockchain network ” in par. 0068 and figures 1-2.
Murdoch teaches “a processor that when executing one or more instructions stored in a memory is configured from a user node of the blockchain network” in par. 0128 (request access to scope of permission which includes (according to par. 0124) read, write permission corresponding to a document access). Par. 0058 shows DID document).
Murdoch teaches “acquire from a ledger of the blockchain network using in par. 0125 (noting that the delegation proof process requires a transformed delegation proof which is to make sure the distributed ledger received/acquired a hash, a URL in order to prove delegation).
It appears Murdoch does not explicitly teach “verify a document received from a document owner of a document owner ”.
However, Keith teaches “verify a document received from a document owner of a document owner in par. 0022 (“The server 118 decrypts the URL which provides access to the content as well as access permission information verifying access to the content…”).
Murdoch and Keith are analogous art because they are in the same field of endeavor, document processing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to verify document (disclosed by Murdoch) to include verify a document received from a document owner's node storage based on a decrypted URL of the document”, as suggested by Keith in order to prevent/reduce the possibility of unauthorized copying and access (see Keith par. 0021).
 Keith teaches “and in response to the verification, transmit the document ” in par. 0022.
As to claim 8, it is rejected for similar reason as claim 1.
As to claim 15, it is rejected for similar reason as claim 1.


As to claim 2, Murdoch teaches “wherein the document access request contains an  of the document owner” in par. 0129 (signature corresponds to a document owner's instance ID).
As to claim 9, it is rejected for similar reason as claim 2.


As to claim 3, Murdoch teaches “request document owner node using ” in par. 0129, par. 0130.
As to claim 10, it is rejected for similar reason as claim 3.

	As to claim 4, Murdoch teaches “wherein the request comprises: the encrypted URL of the document and a public key of the document ” in par. 0119 (encrypted URL) and par. 0070 (public key).
As to claim 11, it is rejected for similar reason as claim 4.
As to claim 18, it is rejected for similar reason as claim 4.

	As to claim 5, Murdoch teaches “responsive to a verification of the blockchain processor node by the document owner node, receive the document from the document owner node” in pars. [0068-0069].
As to claim 12, it is rejected for similar reason as claim 5.

	As to claim 6, Murdoch teaches “verify the based on a comparison to ” in par. 1119.
As to claim 13, it is rejected for similar reason as claim 6.
As to claim 20, it is rejected for similar reason as claim 6.

	As to claim 7, Keith teaches “to decrypt the URL of the document” in par. 0022.
As to claim 14, it is rejected for similar reason as claim 7.

As to claim 16, Murdoch teaches “wherein the document access request contains an instance ID of the document owner ” in par. 0116 (the DID document of Bob’s DID 521).
As to claim 17, Murdoch teaches “requesting document owner node using ” in par. 0116 (the DID document of Bob’s DID 521).
As to claim 19, Murdoch teaches “responsive to a verification of the document receiving ” in pars. [0068-0069].

	Response to Arguments
Regarding Applicant’s argument on page 8 of the remarks, Applicant argues that “First, this feature of claim 1 does not recite sending an encrypted URL of the document and a source hash of the document. Rather, claim 1 recites that an encrypted URL of the document and a source hash of the document are acquired from the ledger. Sending to the ledger an acquiring from the ledger are opposite actions”. Applicant’s argument is respectfully considered, but is not persuasive. 
According to Murdoch’s par. 0125, the delegation proof process requires a transformed delegation proof which is to make sure the distributed ledger received/acquired a hash, a URL in order to prove delegation. The transformed delegation proof including hash and encrypted URL are acquired by the distributed ledger for proof of delegation, and thus it satisfies claim requirement of acquiring from the ledger.

Regarding Applicant’s argument on page 9 of the remarks, Applicant argues that “Second, this portion of MURDOCH merely provides examples of a transformed delegation proof. MURDOCH does not disclose or suggest acquiring both a hash of a delegation proof and a URL of a decentralized identifier (DID) document, as would be required under the Examiner's interpretation of MURDOCH”. Applicant’s argument is respectfully considered, but is not persuasive. 
According to Murdoch’s par. 0125, Murdoch discloses “…a transformed delegation proof, such as a hash, a URL…is propagate onto the distributed ledger”. Therefore, Murdoch suggests of acquiring a hash and a URL in order to proof of delegation.

Regarding Applicant’s argument on page 9 of the remarks, Applicant argues that “Third, this portion of MURDOCH discloses a hash of a delegation proof, not a source hash of a document. MURDOCH does not even mention a source hash of a document. Moreover, this portion of MURDOCH discloses a URL of a DID document and does not disclose or suggest an encrypted URL”.  Applicant’s argument is respectfully considered, but is not persuasive. 
Murdoch is interpreted as a whole including par. 0069, par. 0070 where hash is further described as DID hash and thus it is satisfied the claim requirement of source hash of a document. In addition, Murdoch also discloses of the identity hub 411 (par. 0105. par. 0090) where all personal information including URL are encrypted for potential privacy concern.



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is (571)272-8485.  The examiner can normally be reached on Mon - Fri (8:00 am - 5:00 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kerzhner Aleksandr can be reached on 571-272-36760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOC TRAN/
Primary Examiner, Art Unit 2165